Title: To James Madison from Henry Lee, 25 November 1789
From: Lee, Henry
To: Madison, James


My dear sir
Richmond Nov. 25h. 89
Mr. Burnley will convey this letr. by some one of the many of your county people now here with their tobacco. In it you will receive a letr. sent to me from Alexa. by Mr C Lee on the presumption that you was or would be here.
The assembly have gone thro most of their business, & are now engaged in consideration of the amendments proposed by Congress, to the constitution. Some time ago Mr. Henry made a motion for postponing this business to the next session. This gentleman has left us & since his departure his motion has been taken up & rejected. It is probable that all the amendments will be adopted here. The two last are disapproved of by Mr. Randolph & others. The enmity to govt. is I beleive as strong as ever in this state. Indeed I have no doubt of this fact if the assembly be considered as a just index of the feelings of the people. Never adventure direct taxation for years. This event now would be attended with serious consequences. Can you not make your W. lands equal to the support of your domestic debt & its redemption. This being done will the revenue arising from commerce be sufficient for the support of govt. & the payment of the interest on the foreign debt. I hope so, for indeed if it is not I am at a loss to see what you will or can do.
I have not heard of Mr Jeffersons arrival yet nor have I heard from him in reply to our proposition. Soon we shall know I suppose & then I hope we shall be enabled to use the property at the falls.
We have passed an act for holding elections to Congress in Sepr. next. Yours most truely & affy
Henry Lee
